J-S18034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: N.P., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.Z.T., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 142 MDA 2022

               Appeal from the Decree Entered January 6, 2022
    In the Court of Common Pleas of Cumberland County Orphans' Court at
                          No(s): 053-ADOPT-2021


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                                FILED JULY 22, 2022

       S.Z.T. (“Mother”) appeals from the January 6, 2022, decree in the Court

of Common Pleas of Cumberland County involuntarily terminating her parental

rights to N.P. (“Child”), born in January 2013.1, 2 In addition, Mother’s counsel

(“Counsel”) has filed a petition to withdraw and an accompanying brief

pursuant     to   Anders      v.    California,    386   U.S.   738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After review, we

grant the petition to withdraw and affirm the termination decree.
____________________________________________


1 On January 6, 2022, the court also terminated the parental rights of L.P.,
the natural father of Child. Father did not file a notice of appeal and did not
participate in the instant appeal.

2 On October 6, 2021, the court involuntarily terminated Mother’s parental
rights to her sons, D.T. and D.H. Additionally, on November 23, 2021, the
court changed her sons’ permanency goals to adoption. Mother filed notices
of appeal which are docketed at 1424-1425 MDA 2021/1550-1551 MDA 2021,
which we dispose of by separate memorandum.
J-S18034-22



       We begin with an overview of the relevant facts and procedural history.

Cumberland County Children and Youth Services (“CYS”) became involved

with the family in March 2020, after receiving a report that Child and her half-

brothers, D.T. and D.H., were residing with M.G., a cousin of Mother, and her

paramour, B.G. N.T., 10/6/2022, at 12. The report alleged that the children

had been in the care of M.G. on and off for most of their lives. Id. at 13.

Further, the report alleged that M.G. was providing for the children’s medical

needs out of pocket which she could not sustain. Id. at 12-13.

       M.G. testified that, prior to CYS placing Child with her, she took care of

Child off and on since she was nine months old. N.T., 10/6/21, at 53-54.

M.G. indicated that the longest Child had been away from her since M.G. first

took care of Child is four or five months. Id. at 54. In October 2018, Child

was in the care of D.H., the father of Mother’s two sons, who was receiving

monetary assistance from M.G. See id. at 55. At the end of October 2018,

M.G. offered to care for Child until D.H. could obtain a job. Id. From October

2018, to the date of the termination hearing, other than a four-month period

from December 2019, to March 2020, Child was in the care of M.G.3 Id. at

56.

____________________________________________


3 In December 2019, Mother took Child for Christmas, and said she would
bring her back after the holiday. N.T., 10/6/2021, at 56. However, Mother
did not bring Child back until March 2020. Id. at 56-57. During this time,
Child was not enrolled in school. Id. at 56. Upon return, M.G. attempted to
re-register Child in school, but M.G. was unable to re-register Child because
everything shut down due to COVID-19. Id. at 57.


                                           -2-
J-S18034-22



      On June 11, 2020, the juvenile court adjudicated Child dependent. N.T.,

10/6/21, at 12. CYS placed Child in the home of M.G. as a formal kinship

foster placement. CYS provided Mother with the following permanency goals:

to maintain consistent contact with Child; to address parenting concerns; to

address mental health concerns; to attend Child’s medical, dental, vision, and

education appointments; and to obtain and maintain stable housing. Id. at

13-22.

      Over the course of the dependency, Mother only visited Child twice.

N.T., 10/6/21, at 15. Additionally, Mother did not respond to multiple referrals

for a parenting assessment and did not begin the assessment until May 20,

2021. Id. at 14-15. At the time of the hearing, Mother had only completed

three of ten parenting sessions. Id. at 9-10. Similarly, CYS was not able to

confirm that Mother obtained a mental health evaluation.         Id. at 20-21.

Mother indicated that she obtained an evaluation in New York on September

23, 2021, but did not sign and return the release to CYS. Id. Accordingly,

CYS could not confirm that Mother obtained the evaluation. Id. at 21. Finally,

Mother never attended any medical, dental, vision, or education appointments

for Child throughout the life of the case. Id.

      On September 24, 2021, CYS filed a petition for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2),

(5), (8), and (b). The orphans’ court conducted an evidentiary hearing on

October 6, 2021, when Child was eight years old. Legal counsel for Child was

Damian DeStefano, Esquire, and Child’s guardian ad litem was Tammi

                                     -3-
J-S18034-22



Blackburn, Esquire. CYS presented the testimony of Emily Normand, a parent

educator at Alternative Behavior Consultants; Shannon Underwood, a CYS

caseworker; Christina Witmer, a caseworker at KidsPeace, who visited Child

in the foster home on multiple occasions; and M.G. Mother testified on her

own behalf, and presented the testimony of R.N, Child’s maternal grandfather.

      By decree dated December 22, 2021, and entered on January 6, 2022,

the orphans’ court involuntarily terminated Mother’s parental rights to Child

pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). On January 24, 2022,

Mother filed a timely notice of appeal from the termination decree along with

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). The orphans’ court filed a Rule 1925(a) opinion on

March 23, 2022.

      On April 16, 2022, Counsel filed a petition with this Court requesting to

withdraw from representation and submitted a brief pursuant to Anders and

Santiago. We begin by reviewing Counsel’s request. See Commonwealth

v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (“‘When faced with a

purported Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.’”) (citation

omitted); see also In re V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992)

(extending the Anders procedure to appeals from involuntary termination

decrees).

      To withdraw pursuant to Anders, counsel must:



                                     -4-
J-S18034-22


      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citation omitted).

      With respect to the third Anders requirement, this Court has held

counsel must “attach to their petition to withdraw a copy of the letter sent to

their client advising him or her of their rights.” Commonwealth v. Millisock,

873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, the Pennsylvania Supreme Court has directed that Anders

briefs must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Instantly, Counsel filed a petition to withdraw certifying his review and

determination that Mother’s appeal is frivolous.    Counsel also filed a brief

which includes a summary of the procedural history and facts of the case with

citations to the record, the issues raised by Mother that arguably support the

appeal, and Counsel’s assessment regarding why the appeal is frivolous with


                                     -5-
J-S18034-22



citations to relevant legal authority. Finally, Counsel attached to his petition

a letter he sent to Mother pursuant to Millisock, 873 A.2d at 752.

Accordingly, Counsel complied with the requirements of Anders and

Santiago.

       We next “conduct a review of the record to ascertain if on its face, there

are non-frivolous issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super.

2018) (en banc).

       Counsel’s Anders brief raises the following issue:

       1. Did the [orphans’] court abuse its discretion or commit an error
          of law when it found, despite a lack of clear and convincing
          evidence, that sufficient grounds existed for a termination of
          appellant’s parental rights in her child, and when it failed to
          primarily consider the child’s developmental, physical and
          emotional needs and welfare, thus contravening sections
          2511(a) and 2511(b) of the Adoption Act, 23 Pa.C.S. § 2511(a)
          & 2511(b)?

Anders Brief at 4 (suggested answer omitted).4

       We review involuntary termination decrees for an abuse of discretion,

which our Supreme Court has explained “is limited to a determination of

whether the decree of the termination court is supported by competent

evidence.” In re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). When


____________________________________________


4Legal counsel for Child submitted a letter in support of affirming the decree
and agreed with Counsel that the appeal is wholly frivolous. See Letter from
Children’s Counsel, 4/21/22.


                                           -6-
J-S18034-22


applying this standard, the appellate court must accept the trial court’s

findings of fact and credibility determinations if they are supported by the

record. Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021). “Where the

trial court’s factual findings are supported by the evidence, an appellate court

may not disturb the trial court’s ruling unless it has discerned an error of law

or abuse of discretion.” In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa.

2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

S.K.L.R., 256 A.3d at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”       C.M., 255 A.3d at 358.

Termination of parental rights has “significant and permanent consequences

for both the parent and child.” L.A.K., 265 A.3d at 591. As such, the law of

this Commonwealth requires the moving party to establish the statutory


                                      -7-
J-S18034-22


grounds by clear and convincing evidence, which is evidence that is so “clear,

direct, weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

255 A.3d at 358 (citation omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act.        “Subsection (a) provides eleven enumerated grounds

describing particular conduct of a parent which would warrant involuntary

termination.” C.M., 255 A.3d at 359; see also 23 Pa.C.S. § 2511(a)(1)-(11).

In evaluating whether the petitioner proved grounds under Section 2511(a),

the trial court must focus on the parent’s conduct and avoid using a “balancing

or best interest approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa.

Super. 2021). If the trial court determines the petitioner established grounds

for termination under Section 2511(a) by clear and convincing evidence, the

court then must assess the petition under Section 2511(b), which focuses on

the child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       The orphans’ court terminated Mother’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b).         Here, we analyze the court’s

termination decree pursuant to Section 2511(a)(2) and (b),5 which provide as

follows:

____________________________________________


5 Although the orphans’ court entered the decree under 23 Pa.C.S. §
2511(a)(5) and (8) as well, in its Rule 1925(a) opinion, the court stated that,
upon further consideration, Section 2511 (a)(5) and (a)(8) were inapplicable
(Footnote Continued Next Page)


                                           -8-
J-S18034-22


       (a) General Rule.— The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                           ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                           ...

       (b) Other considerations.— The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

       With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

       In order to terminate parental rights pursuant to 23 Pa.C.S.[ ]
       § 2511(a)(2), the following three elements must be met[:] (1)
____________________________________________


because Child was not removed from the care of Mother by the court or
removed under voluntary agreement with an agency. Because we need only
agree with the orphans’ court as to any one subsection of Section 2511(a), as
well as Section 2511(b), we need not review the court’s decision under Section
2511 (a)(5) and (a)(8). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super.
2004) (en banc).

                                           -9-
J-S18034-22


      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal[,] as well as incapacity to perform

parental duties.”   In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021)

(citations omitted). “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.”        In re

Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017) (quoting In re

N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011)). As such, “[a] parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.” In re S.C., 247 A.3d at 1105 (citation omitted).

      In the instant case, the orphans’ court determined that “Mother . . .

essentially abandoned her [Child].” Orphans’ Court Opinion, 3/23/2022, at 6.

The orphans’ court continued, “Except for a four-month period ending in March

2020, Mother has consistently neglected her parental duties since October of

2018. That neglect caused [Child] to rely solely upon [M.G.] and her partner

for [her] physical and emotional support.” Id. The orphans’ court also found




                                    - 10 -
J-S18034-22


that “Mother had made virtually no progress toward remedying the causes of

her parental neglect.” Id.

      The record supports the orphans’ court’s findings. Primarily, Mother’s

contact with Child was sparse. During the dependency period, Mother was

referred for visitation on June 26, 2020, November 5, 2020, May 7, 2021, and

September 2, 2021. N.T., 10/6/2021, at 15. According to the caseworker,

Underwood, Mother did not respond at all to the first two referrals. Id. On

May 7, 2021, Mother was offered seven visits. Id. Underwood stated that

“[Mother] attended one, she no-showed for four, and she cancelled two.” Id.

Finally, on September 2, 2021, Mother was offered three visits. Id. Mother

attended one, no-showed for one, and cancelled one. Id. Over the course of

the dependency, Mother only visited Child on two occasions and went

approximately one year from Child’s placement before finally visiting. Id.

      M.G. testified that, with her approval, Mother contacted Child

intermittently via phone.    See N.T., 10/6/21, at 61.    The record does not

reveal when this contact began, but the record indicates that this contact

ceased in the spring of 2021. Id. at 17-18, 61-62. M.G. testified that she

blocked Mother’s number at that time because Mother threatened her. Id. at

62. M.G. stated that she told Mother if she wanted to speak to Child via phone,

she could reach out to M.G.’s mother. Id.

      Additionally, the orphans’ court appropriately found that Mother “did

little to avail herself of” the services offered by CYS. Orphans’ Court Opinion,


                                     - 11 -
J-S18034-22


3/23/2022, at 6-7.    According to Underwood, CYS referred Mother for a

parental assessment on three occasions. See N.T., 10/6/2021, at 14. CYS

first referred Mother for this assessment on July 16, 2020, but Mother did not

respond. Id. On November 5, 2020, CYS referred Mother for the assessment

again, but Mother did not respond. Id. Finally, CYS referred Mother for a

third time on May 7, 2021, and ultimately Mother began the assessment on

May 20, 2021.    Id. at 15.   On July 9, 2021, Mother was referred for ten

parenting sessions.   Id. at 9-10.   These sessions began on September 4,

2021, but, at the time of the termination hearing, Mother had only completed

three sessions. Id. at 9.

      CYS also requested that Mother receive a mental health evaluation due

to concerns regarding “extreme emotions and difficulty keeping her on track

and other mental health things that [CYS] observed.” N.T., 10/6/21, at 20.

Underwood testified that Mother told her that she obtained an evaluation on

September 23, 2021, in New York. Id. The CYS caseworker emailed a release

to Mother so CYS could view the evaluation results, but Mother did not sign

and return the release. Id. at 20-21. Accordingly, at the time of the hearing,

CYS could not confirm that Mother obtained an evaluation. Id. at 21.

      Additionally, CYS provided Mother with a goal to ensure Child’s medical,

dental, vision, and education needs were met. N.T., 10/6/21, at 21. However,

Underwood stated that Mother “has not attended any appointments

throughout the life of the case. She also ha[d not] talked to anybody about


                                     - 12 -
J-S18034-22


[Child]. When [Mother] talk[ed] to [her], she d[id] not ask about [Child’s]

well-being. She does not ask about [Child’s] education. She does not ask

about [Child’s] medical needs.” Id.

      Finally, as to stable housing, CYS referred Mother for emergency

housing in the winter of 2020, but Mother lost this opportunity when she did

not follow through with signing paperwork at the Housing Authority.       N.T.,

10/6/21, at 18. Underwood testified that Mother wanted to transfer the case

to New York, and a family group conference occurred on January 26, 2021, to

discuss this possibility.   Id. at 31-33.     At the conference, though, Mother

indicated that it would be easier for her to move to Carlisle, Pennsylvania,

which is closer to Child. Id. at 31. Ultimately, Mother obtained appropriate

housing near Child on August 4, 2021, but Underwood indicated that Mother

did not intend to stay in that home, but instead “relocate[ed] to New York.”

Id. at 19. Furthermore, Mother is not employed. Id.

      Based on the foregoing, we discern no abuse of discretion by the

orphans’ court in concluding that Mother’s conduct warrants termination

pursuant to Section 2511(a)(2).       The record demonstrates that Mother’s

repeated and continued incapacity, neglect, or refusal to visit Child regularly,

participate in a parenting program, obtain a verified mental health

assessment, involve herself in Child’s medical, dental, vision, and education

needs, and obtain stability has caused Child to be without essential parental

care, control, or subsistence necessary for her physical or mental well-being.


                                     - 13 -
J-S18034-22


Further, the conditions and causes of Mother’s incapacity, neglect, or refusal

cannot or will not be remedied. See In re S.C., 247 A.3d at 1105 (citation

omitted) (reiterating that the court may properly reject as untimely or

disingenuous a parent’s vow to follow through on necessary services when the

parent failed to co-operate with the agency or take advantage of available

services during the dependency proceedings).

      We turn now to Section 2511(b), which requires the court to “give

primary consideration to the developmental, physical and emotional needs

and welfare of the child.” 23 Pa.C.S. § 2511(b). “The emotional needs and

welfare of the child have been properly interpreted to include intangibles such

as love, comfort, security, and stability.” T.S.M., 71 A.3d at 267 (citation and

quotation marks omitted).       Our Supreme Court has made clear that

Section 2511(b) requires the trial court to consider the nature and status of

bond between a parent and child. In re E.M., 620 A.2d 481, 484-85 (Pa.

1993). It is reasonable to infer that no bond exists when there is no evidence

suggesting the existence of one. See In re K.Z.S., 946 A.2d 753, 762–63

(Pa. Super. 2008). To the extent there is a bond, the trial court must examine

whether termination of parental rights will destroy a “necessary and

beneficial” relationship, thereby causing a child to suffer “extreme emotional

consequences.” E.M., 620 A.2d at 484-85 (citation omitted).

      “While a parent’s emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one


                                     - 14 -
J-S18034-22


of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014)

(citation omitted). “[I]n addition to a bond examination, the trial court can

equally emphasize the safety needs of the child, and should also consider the

intangibles, such as the love, comfort, security, and stability the child might

have with the foster parent.” Id. In determining needs and welfare, the court

may properly consider the effect of the parent’s conduct upon the child and

consider “whether a parent is capable of providing for a child’s safety and

security or whether such needs can be better met by terminating a parent’s

parental rights.” L.W., 267 A.3d at 524.

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., 71 A.3d at 268. The Court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”     Id. at 269.    The T.S.M. Court

observed, “[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      Here, the orphans’ court “found no evidence that severing the ties

between Mother and [Child] would have any detrimental effect on [Child].

Mother had essentially abandoned her responsibilities to care for [her]. [Child


                                     - 15 -
J-S18034-22


did not have] any significant bond with her. [M.G.] had stepped up to become

[her] de facto Mother.”     Orphans’ Court Opinion, 3/23/2022, at 7.        The

orphans’ court also stated that “[M.G.] has provided the only stable

environment [Child has] ever known. While we did not believe [Child] would

suffer any adverse effects by the termination of Mother’s parental rights, we

were also satisfied that if there would be, it could be easily overcome by the

love and support of [M.G.].” Id. at 8.

      The record clearly supports this conclusion.          According to the

caseworker, Underwood, M.G. has had Child “on and off for most of [her life].”

N.T., 10/6/2021, at 13. Underwood testified that she does not believe Child

would suffer any detrimental effect if Mother’s parental rights were

terminated. Id. at 25-26. Specifically, Underwood testified that Child has

“demonstrated distress prior to visits with [Mother].       [Child] has made

comments on multiple occasions that she does not want to go to the visits.

She refers to [Mother] as that lady . . . and has shown some behavioral

concerns surrounding contact with [Mother].”      Id. at 25.   When asked to

elaborate on the behavioral concerns, Underwood stated, “[Child] gets an

attitude and starts getting a little bit more verbally aggressive towards her

brothers, those kinds of childhood behaviors that we can see when they’re

feeling distress.” Id. at 25-26. Furthermore, Underwood stated that Child

told her that she does not want to be with Mother. Id. at 35. The caseworker

also testified that Child is very affectionate with M.G. and “constantly talking


                                     - 16 -
J-S18034-22


about when they’ll do [Child’s] hair and different activities that they do

together.” Id. at 26. Witmer of KidsPeace, who observed Child in the kinship

home, also testified that Child sees M.G. and B.G., M.G.’s paramour, as her

parents and that Child’s relationship with M.G. is loving.    6   Id. at 48-49.

Finally, M.G. testified that she loves Child and that she believes Child loves

her. Id. at 58. She also indicated that Child loves the home and always want

to do things with her and B.G. Id. at 58, 69. On this record, the orphans’

court did not err in concluding that termination of Mother’s parental rights was

consistent with Child’s developmental, physical, and emotional needs and

welfare pursuant to Section 2511(b).

       Our independent review of the certified record reveals no preserved

non-frivolous issue that would arguably support this appeal from the decree.

Therefore, we grant Counsel’s petition to withdraw from representation, and

affirm the decree terminating Mother’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(2) and (b).

       Counsel’s petition to withdraw granted. Decree affirmed.




____________________________________________


6 Child’s legal counsel indicated that “[Child] doesn’t understand the nature of
these proceedings, but she does understand that this decision will lead to an
adoption and that will lead to permanency.” N.T., 10/6/2021, at 116. “[Child]
has made it clear that she does want to be adopted.” Id. Additionally, Child’s
guardian ad litem related that “[Child is] very happy [where she is]. [She]
get[s] along with foster mothers very well. They are all very bonded
together.” Id. at 114.


                                          - 17 -
J-S18034-22


President Judge Emeritus Bender joins the Memorandum.

Judge McLaughlin Concurs in the Result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/22/2022




                                  - 18 -